 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     _______________________________________
 8                                          )
     UNITED STATES OF AMERICA,              )
 9                                          )                Case No. MC19-0016RSL
                      Plaintiff,            )
10              v.                          )
                                            )                ORDER TO ISSUE WRIT OF
11   BRET WALKER,                           )                CONTINUING GARNISHMENT
                                            )                AND NOTICE TO DEFENDANT/
12              Defendant/Judgment Debtor,  )                JUDGMENT DEBTOR
                                            )
13              v.                          )
                                            )
14   CONSUMER OPINION SERVICES, INC.,       )
                                            )
15                    Garnishee.            )
     _______________________________________)
16
17          This matter comes before the Court on plaintiff’s “Application for Writ of Continuing
18   Garnishment” for property in which the defendant/judgment debtor, Bret Walker, has a
19   substantial nonexempt interest and which is in the possession, custody, or control of the
20   garnishee, Consumer Opinion Services, Inc. The Court having reviewed the record in this
21   matter, hereby ORDERS that the Clerk of Court issue the “Writ of Continuing Garnishment”
22   (Dkt. # 1-3) and the “Notice to Defendant/Judgment Debtor” (Dkt. # 1-4) submitted by
23   plaintiff’s counsel on February 8, 2019. Pursuant to 28 U.S.C. § 3205(c)(3), plaintiff shall serve
24   the defendant/judgment debtor and the garnishee with a copy of the writ and accompanying
25   instructions.
26

     ORDER TO ISSUE WRIT OF CONTINUING
     GARNISHMENT AND NOTICE TO DEFENDANT
 1        Dated this 20th day of February, 2019.
 2
 3
                                            A
                                            Robert S. Lasnik
 4                                          United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     ORDER TO ISSUE WRIT OF CONTINUING
     GARNISHMENT AND NOTICE TO DEFENDANT           -2-
